Citation Nr: 1116357	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disorder to include tendonitis and arthritis.

3.  Entitlement to service connection for polycystic ovarian syndrome, to include as due to exposure to asbestos.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the time period prior to July 6, 2009. 

5.  Entitlement to an initial rating in excess of 70 percent for PTSD for the time period from July 6, 2009.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and J. H.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 11, 2002 to July 8, 2002 and from March 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, granted service connection and assigned an initial 30 percent rating for PTSD, effective June 27, 2008.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned for her service-connected PTSD disability.

In February 2011 the Veteran and her fiancé testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In an October 2010 rating decision, the RO granted an increased rating of 70 percent for PTSD, effective July 6, 2009.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis has been raised by the record during a February 2011 video conference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, a left ankle disorder, and polycystic ovarian syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  For the time period prior to July 6, 2009, PTSD was manifested by symptoms including a somewhat flat affect, some mild depression, avoidant and isolating behaviors, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the time period from July 6, 2009, PTSD is manifested by symptoms including a period of suicidal ideation, poor impulse control, and some vague paranoid thought content.  


CONCLUSIONS OF LAW

1.  For the time period prior to July 6, 2009, the criteria for a rating of 50 percent for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  For the time period from July 6, 2009, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2008 letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised her of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  June 2009 letters addressed her claim for a higher rating.  The case was last adjudicated in December 2010.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran with respect to her claim for a higher initial disability rating for PTSD, including her service treatment and personnel records, VA treatment records, VA examination reports, and hearing testimony.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was assigned an initial 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 for the time period prior to July 6, 2009, and an initial 70 percent rating for the time period from July 6, 2009.  She contends that her PTSD meets the criteria for higher initial ratings during each time period.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

In VA emergency department notes dated in July 2008, the Veteran complained of chest pain and indicated that she had chest pain once in the past that was attributed to stress.  She denied any thoughts of hurting herself or others in the past month.  The impression was costochrondritis.

In a VA initial behavioral health note dated in November 2008, the Veteran stated that she believed her PTSD was getting worse and that her anger was "shooting through the roof."  She reported that she got into a fight with her parents recently and had been living in her car since then.  She revealed that she had been drinking seven beers and a pint of rum per day for at least five months to calm her nerves.  She declined any substance abuse treatment and denied any suicidal or homicidal ideation.

In a VA PTSD examination report dated in August 2008, the Veteran complained of nightly sleep problems; hypervigilance with checking doors and windows; irritability that causes problems in relationships with friends, family, and work relationships; avoidant behavior; feeling depressed with a lack of energy, lost appetite, and sense of foreshortened future; anxiety with shakes and sweats two to three times per week; and flashbacks.  She reported being reprimanded on jobs and being fired due to her bad attitude.  She indicated that she had worked in retail positions for the last two and a half years and was presently working full-time in a retail job.  She stated that she does not do much socializing and had no boyfriend.

Reported mental status examination findings included the following:  casually and appropriately dressed; clear and coherent speech in a very quiet voice; good reality contact with orientation in all three spheres; no delusions or hallucinations in thought content; no suicidal or homicidal ideation; general reasoning and social judgment adequately intact; fair recent and remote memory; affect somewhat flat with some mild depression.  A GAF score of 51 was assigned, which the examiner stated was for moderately severe symptomatology.

In VA emergency department records pertaining to abdominal pain dated in May 2009, the Veteran denied any recent thoughts of hurting herself or others in the past month.

In a July 6, 2009 VA social work note the Veteran reported sleeping only one hour per night, feeling paralyzed in not pursuing any educational goals, and having suicidal thoughts in March 2009 when she envisioned driving off in her mother's car to a remote area where she could die.  She stated that she wrote her mother a letter, but never attempted the effort.  In a triage note she also reported road rage and a decrease in appetite.  She admitted that when she gets angry she throws things and hits others and stated that three months ago she pushed her friend's head through a glass table during an argument.  In a July 2009 mental health intake evaluation, she stated she was depressed and gets angry easily.  Reported mental status examination findings included the following:  personable, polite, and soft spoken with coherent thoughts and no evidence of a thought disorder; anxious mood with guarded and depressed affect; adequate insight and judgment; and poor impulse control, admitting to acting violently to others and being verbally abusive.  She denied current thoughts of suicide, or audio-visual hallucinations.  She described recurring nightmares, social isolation, irritability, anger, rage reactions, inability to sleep, hypervigilance, startle response, unwanted and intrusive thoughts of combat, and depression and anxiety.

In August 2009 she contacted the VA suicide hotline, stating that she was having a very difficult time dealing with multiple stressors in her life.  She reported thoughts of suicide, but denied any plan or intent.  She presented to the emergency department for evaluation, describing similar but increased problems and symptoms as in recent months, including insomnia and impaired impulse control behaviors.  She indicated that she was engaged and unemployed.  On mental status examination she was fully oriented and had reasonable grooming; appeared sad and despondent; had depressed mood and blunted affect, but was interactive at times; thought content included some vague paranoid thoughts, but there was no evidence of delusions, and she denied audio-visual hallucinations or suicidal or homicidal ideation; thought process was concrete, linear, and rational; and she had good insight and fair judgment.  The GAF score was 40.

In a November 2009 VA gynecology note, the Veteran reported feeling depressed with sleep disturbance and guilt, but denied any suicidal or homicidal ideation.  She identified stresses that included planning her wedding, her fiancé's upcoming travel plans, and losing her job at a collections agency.

In a VA social work note dated in July 2010 the Veteran stated that she was having some difficulty with mental health issues at her job at a retail store.  She reported that she was out of her mental health medication, and she believed that this factor, coupled with conflicts with her supervisor, caused her threshold for frustration to be lower than normal.  She added that she was interested in returning to school to pursue a nursing degree.

In a VA PTSD examination report dated in November 2010, the Veteran stated that her symptoms were the same as they were at the time of her previous evaluation, but that her irritability and outbursts of anger were worse now and that she was in a physical fight with her sister within the past year.  She stated that she had held seven or eight jobs since discharge from service, the longest being for five months, and walked off seven of them after losing her temper and becoming afraid that she might hurt someone.  She reported current employment as a maid for three weeks and unemployment prior to that for approximately one year.  She described her fiancé of one year and mother as social supports.  On examination she appeared alert and fully oriented; behavior was appropriate; she did not make eye contact, her attitude was slightly defensive, and she seemed annoyed with the process of the evaluation; mood was described as "not too good," and affect was flat and restricted; thought processes were logical and goal directed; there was no psychosis or manic thought content; speech was unremarkable with regard to rate, rhythm, and volume; and judgment appeared intact.  She denied any suicidal or homicidal ideation.  She reported that twice in the past year she had not showered for a week at a time.  She indicated that she had recently gained weight due to over eating.  The diagnosis included PTSD and depressive disorder as secondary to her PTSD.  The GAF score was 51.

During a February 2011 video conference hearing the Veteran testified that she hates her life and that she cannot do anything, go anywhere, or be the same person that she used to be.  She stated that life would be easier if she had just died in Iraq rather than to come back to this.  She also testified that she last worked as a maid for three months, but left one month ago because she could not handle the environment.  She stated that she tries to get regular PTSD treatment but has to wait at least three months to see her doctor.  She denied ever being arrested, including for an assault when she pushed her friend's head through a glass table.  Her representative elaborated on her symptoms as reported in the November 2010 VA examination report.  Her fiancé, J. H., testified that when the Veteran becomes upset, he physically removes her from a situation because she is not easily consoled.  He also stated that he tries to help her by allowing her to take out her frustration physically on him.

For the time period prior to July 6, 2009, PTSD was manifested objectively by somewhat flat affect with some mild depression; PTSD was manifested subjectively by chronic sleep impairment, irritability and anger, hypervigilance, anxiety and depression, and avoidant and isolating behaviors.  The 2008 VA examination noted the Veteran's irritability and short temper has caused problems with her relationships with family and friends and has caused problems with people at work.  After considering the evidence of record and resolving all doubt in the Veteran's favor, the Board finds her symptomatology for the period prior to July 6, 2009 more nearly approximates the criteria for a 50 percent evaluation, but no higher, for PTSD.  

A higher rating during this period is not warranted, however.  While difficulty with work and social relationships has been noted during this time period, she maintained a relationship with her fiancé and mother and indicated she had some friends.  Moreover, she was employed during this time period.  Thus, an inability to establish or maintain effective relationships has not been shown.  

Moreover, the Veteran reported that when she is depressed, at times she will seclude herself for 4 to 5 days at a time and ignore grooming habits; however, such has not been shown objectively in the treatment records, nor do the treatment records and VA examination reflect problems with her hygiene.  Further, the GAF score of 51 assigned on the 2008 examination is significantly higher than assigned to persons experiencing intermittent inability to maintain personal hygiene.  Additionally, she denied suicidal ideation on the 2008 VA examination and in VA treatment records dating prior to July 6, 2009.  Her judgment and memory were intact, she had no impaired thought content and she had clear and coherent speech.  General reasoning and social judgment were adequately intact.  

In light of the above, for the time period prior to July 6, 2009, a rating in excess of 50 percent is not warranted.

For the time period from July 6, 2009, PTSD is manifested objectively by depressed and anxious mood; guarded, depressed, blunted, flat, and restricted affect; a period of suicidal ideation; poor impulse control; and some vague paranoid thought content.  During this time period PTSD is manifested subjectively by depression, easy irritability with outbursts of anger and periods of violence, sleep impairment with nightmares, hypervigilance, intrusive thoughts, and difficulty getting along with supervisors.  Such symptoms are adequately addressed by the 70 percent rating currently assigned.  

A 100 percent schedular rating is not warranted, however, because the medical and lay evidence of record has never shown gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

While the Veteran reported to the 2010 VA examiner that twice in the past year she has not showered for a week, such does not rise to the level of an intermittent inability to maintain minimal personal hygiene, nor has such been objectively noted in the medical evidence of record.  The Board further notes that the Veteran had a period of suicidal ideation in July or August 2009 (when a GAF score of 40 was reported) and reported a physical altercation with her sister.  However, despite suicidal ideation, she has had no intent or plan, nor have the GAF scores assigned during the relevant period reflected that the clinicians felt she was a danger to herself or others.  In this regard, a GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene.  GAF scores were noted as 40 and 51 during this time period.  

The Veteran's symptoms during this period, including suicidal ideation, impulse control problems, and irritability with some violence, fall within the criteria for the 70 percent rating presently assigned.   

The Board concludes that the medical findings on examination and treatment records are of greater probative value than the Veteran's and her husband's allegations regarding the severity of her PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 50 percent prior to July 6, 2009 and in excess of 70 percent thereafter. 

The Board notes that in an October 2010 letter, the Veteran was advised that she may be eligible for benefits at the 100 percent rate if she was too disabled to work.  She was provided a VA Form 21-8940, which requested specific information concerning past and present employment.  The Veteran did not return the form.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, specific information as to her employability could not be obtained.  Moreover, the medical evidence, including the GAF score of 51 on the 2010 VA examination, does not indicate that the Veteran is considered unemployable due to PTSD.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is required.  

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence during each applicable time period.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

For the time period prior to July 6, 2009, entitlement to an initial rating in excess of 50 percent for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

For the time period from July 6, 2009, entitlement to an initial rating in excess of 70 percent for PTSD is denied.


REMAND

Additional development is required before deciding the claims for service connection for bilateral hearing loss, a left ankle disorder, and polycystic ovarian syndrome.  Following a review of the claims file, it appears that there may be outstanding service treatment records.  The claims file contains two folders of service personnel records and a folder of service treatment records from her brief period of service in 2002.  Among the service personnel records are August 2005 separation reports of medical history and medical examination.  At that time, the Veteran denied ever having any ear trouble, hearing loss, gynecological disorder, change in menstrual pattern, or abnormal Pap smear.  She identified having foot trouble, specifically plantar fasciitis, and she is service-connected for this disability.  However, she did not identify any ankle problems at separation.  On separation examination, audiometric testing was reported as within normal limits, clinical evaluation of the lower extremities was reported as normal, and pelvic examination was reported as normal as of April 2005.  No other service treatment records from March 2003 to December 2005, other than those relating to her separation proceedings due to a psychiatric disorder, were located in the claims file.  The AMC/RO should conduct a search for the Veteran's service treatment records through official sources as well as from the Veteran, and associate any records received with the claims file.  Any unsuccessful attempt to locate the records should be documented in a memorandum to the claims file.

After any additional service treatment records are received or determined to be unavailable, the AMC/RO should carefully review the claims file to determine whether there are any complaints, symptoms, or findings of bilateral hearing loss, a left ankle disorder, or polycystic ovarian syndrome during service.

Regarding her claim for bilateral hearing loss, the Veteran testified under oath that she was exposed to a lot of artillery fire during service, that her current hearing acuity is "not good" and at times is "very muffled," and indicated that her perceived hearing loss is related to service.  Accordingly, the Board finds that a VA audiological examination should be requested to determine whether any hearing loss disability exists and if so, whether such is related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (explaining VA's duty to provide a medical examination in service connection claims).

During the February 2011 video conference hearing, she testified that she twisted and injured her left ankle during a mission in Iraq and was treated with several different cortisone shots for the pain during service.  She should also be afforded a VA joints examination to obtain an opinion as to whether any current left ankle disability is related to service. 

Finally, she indicated in her June 2008 claim that polycystic ovarian syndrome began after separation from service in January 2008, and a VA women's health treatment record dated in December 2007, which recommended further evaluation based on a concern for polycystic ovarian syndrome, supports that statement.  However, she testified in February 2011 that she was treated within a year of separation from service for polycystic ovarian syndrome by a VA physician.  The AMC/RO should request any VA treatment records dated from December 2005 to September 2006 and any relevant ongoing medical records since July 2010.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should conduct another search for the Veteran's service treatment records, to include requests to the service department and to the Veteran.  Any records obtained should be associated with the claims file.  Any unsuccessful attempt to locate the records should be documented in the claims file and the Veteran notified of such.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for claimed bilateral hearing loss, left ankle, and polycystic ovarian syndrome disorders.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  Additionally, the AMC/RO should request VA treatment records from the Philadelphia VA Medical Center dated from December 2005 to September 2006 and since July 2010.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and her representative should be so notified.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA audiological examination to determine whether the Veteran has a hearing loss disability and if so, whether such is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss disability had its onset during military service, or is otherwise related to service, to include noise exposure therein.  A medical analysis and rationale must be included with the opinion.  

4.  The Veteran should also be scheduled for VA joints examination to determine whether the Veteran has a current left ankle disability and if so, whether such is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner is asked provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ankle disability is related to any event or injury during military service, including during a mission in Iraq when she allegedly twisted her ankle.  A medical analysis and rationale must be included with the opinion.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


